DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 16/767298.   Claims 11-17, 19-21 and 24-33 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tim Harbeck on 09/07/2021.

The application claim 11 has been amended to read as follows: 


11. An actuating device for actuating an emergency release of a transmission, comprising: 
a parking lock of a motor vehicle, which is mechanically locked by the actuating device when the parking lock is activated, 
at least one actuating element, by which the parking lock is manually and mechanically deactivatable, and 
a tool formed separately from the actuating element, via which the actuating element is manually and mechanically actuatable to manually deactivate the parking lock, 

wherein, when the tool is moved along a second direction, which is opposite to the first direction, actuation of the actuating element is reversed to thereby reactivate the parking lock.



Allowable Subject Matter
Claims 11-17, 19-21 and 24-33 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 11 the following limitations, in combination with other limitations of the claim, are not found or made obvious in the art of record wherein; “the tool is designed as a push rod, which can be moved along a first direction and further comprises a formfitting device, which can be brought into formfitting interaction with the actuating element as the push rod is moved in the first direction, to thus actuate the actuating element and thereby deactivate the parking lock, 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARK A MANLEY/Primary Examiner, Art Unit 3659